Citation Nr: 0839333	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  03-15 651	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for chronic obstructive pulmonary disease, to 
include as caused by asbestos exposure.

3.  Entitlement to a disability rating greater than 
20 percent for residuals of a fractured mandible.

4.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.

6.  Entitlement to an effective date earlier than June 17, 
2003, for the assignment of a 20 percent disability rating 
for a fractured mandible.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from February 1960 to March 
1964.  

The veteran presented sworn testimony in support of his 
claims during a June 2008 hearing held at the RO before the 
undersigned Acting Veterans Law Judge and during a hearing at 
the RO in December 2006.  

The issues of whether new and material evidence has been 
presented to reopen a previously-denied claim for entitlement 
to service connection for chronic obstructive pulmonary 
disease, to include as caused by asbestos exposure; a 
disability rating greater than 20 percent for residuals of a 
fractured mandible; a compensable disability rating for 
bilateral hearing loss; and entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record does not contain credible supporting evidence 
that the veteran's claimed in-service stressor occurred.

2.  The veteran's claim for an increased rating for residuals 
of a fractured mandible was received on September 24, 2001.  

3.  The earliest date as of which it is factually 
ascertainable that an increase in disability resulting from 
the veteran's service-connected mandible fracture had 
occurred was June 17, 2003, the date of the VA examination 
which documented such increase.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  An effective date of September 24, 2001, is warranted for 
the award of a 20 percent disability rating for residuals of 
a fractured mandible.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.400(o)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims 
file shows that the veteran was informed of these elements 
with regard to his claims in a letter of October 2003.  

The VA is required to inform the veteran of how the VA 
assigns disability ratings.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although he has not been 
provided with a formal letter informing him how the VA 
assigns disability ratings or effective dates, we note that 
he has in fact, already been assigned ratings and effective 
dates along with written explanations as to percentage 
ratings and the dates chosen, as to several grants which were 
implemented prior to Dingess, and thus has actual knowledge 
as to how the process functions.  We furthermore note that no 
effective dates will be assigned as a result of this 
decision, so no actual harm will accrue to the veteran on 
account of this omission.

VA medical records, private medical records, service medical 
records and VA medical examinations have been obtained in 
support of the veteran's claims.  We are satisfied that all 
relevant and obtainable evidence pertaining to the issue 
decided herein has been obtained.  All relevant records and 
contentions have been carefully reviewed.  The veteran does 
not contend that there are and the Board has not identified 
any further areas of inquiry pertinent to the issue resolved 
in this decision.  Thus, the Board concludes that VA has 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service connection for PTSD

The veteran contends service connection for PTSD is 
warranted.  Over the years he has asserted various stressor 
events which he claims caused his PTSD.  At one point, he 
stated that his ship had sailed close to Cuba, which was 
stressful for him.  At a January 2004 VA mental health 
appointment, he related that when he was stationed on the USS 
Ranger, the ship transported prisoner's of war and planes 
returning home from Vietnam, although he did not specify how 
this aspect of the ship's mission proved stressful for him.  
During a 2006 RO hearing, he asserted that when he was aboard 
the USS Ranger, he was caught in a tidal wave for four or 
five days, causing him to be afraid the ship would capsize.  
He relates an incident on a different ship when he witnessed 
the deaths of two Marines who were killed while filling a 
tire with air.  Lastly, he states that he witnessed an 
aircraft performing a night landing on an aircraft carrier 
that crashed into the bridge.  He did not relate any 
casualties or injuries connected with this incident, however.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis in conformity with the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
The American Psychiatric Association (1994), (DSM-IV); 2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  All three requirements must 
be satisfied for an award of service connection to be 
implemented.

Taking these requirements in turn, the medical evidence 
includes a diagnosis of PTSD, which was assigned by the 
veteran's treating VA psychiatrist, and which he  
specifically linked to "tragic events that he witnessed as a 
crewman onboard several aircraft carriers."  The evidence of 
record also contains other psychiatric diagnoses, including a 
psychotic disorder, depressive disorder, panic disorder and 
anxiety.

It is significant that the medical diagnosis, although 
generally vague as to the medical linkage, does not link the 
veteran's PTSD to many of his reported stressors.  For 
instance, neither sailing near Cuba, being on a ship which 
transported former prisoners of war and planes from Vietnam, 
nor being afraid of getting overturned could generally be 
considered "tragic" in nature.  The Board does not dispute 
that many of these experiences could indeed cause PTSD in 
some individuals, rather, we point out that this veteran's 
diagnosis does not reference these stressor events as causes 
of the veteran's particular PTSD.  

The crux of this case revolves around the third requirement, 
as the veteran's stressors have not been verified for the 
record.  Within the legal framework for evaluating claims of 
service connection for PTSD, the sufficiency of a stressor is 
a medical determination, while the occurrence of the stressor 
is a legal determination.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  As the medical diagnosis of PTSD rests upon 
"tragic events", the RO has appropriately focused its 
verification efforts upon the deaths of the two Marines which 
the veteran reports having witnessed.  

The RO's efforts to corroborate this incident as reported by 
the veteran were unsuccessful, however.  Although the veteran 
has consistently testified that he served aboard four or five 
different ships during his brief naval career, review of his 
service personnel records reflects that he was assigned to 
Commander Carrier Division I for his entire sea service, but 
the only ship shown in his records is the USS Lexington.  The 
RO contacted the Center for Unit Records Research (CURR) and 
requested verification of the stressor incidents.  The CURR, 
according to their policies regarding resource management, 
reviewed the deck logs for the USS Lexington from November 
1962 to January 1963.  No tragic incidents occurred on board 
the ship during that time frame.  Rather the only incident of 
note involved an airplane which crashed on the flight desk, 
causing his landing gear to collapse, but with no injuries to 
either the pilot or ship crewmembers.  The CURR also 
researched the Command History of the USS Lexington and was 
unable to verify the ship was involved in transporting former 
prisoners of war; rather it appears that the carrier was 
involved with training pilots during the time the veteran was 
assigned to the ship.  

The veteran argues that these efforts were far too limited, 
given that he served on multiple ships and only one ship's 
records were searched.  The veteran himself bears a 
responsibility in the development of his claim, in that he is 
required to provide, at a minimum, a stressor that can be 
documented, the location of where the incident occurred, the 
approximate date within two months, and the unit of 
assignment.  M21-1MR, Part IV.ii.1.D.14.d.  The RO can hardly 
be faulted for relying upon the veteran's own Navy personnel 
records for information as to his assignments.  The veteran's 
argument that the Admiral staff's records should be searched 
instead does not hold up to logical review, as the details of 
his own service are most likely to be found in his own 
personnel records.  Furthermore, there is no indication in 
this case that his personnel records are incomplete.  

The Board also finds that the veteran has not been entirely 
straightforward with the VA in this matter of his stressors.  
The record contains clear documentation that the veteran 
sustained a gunshot wound at close range in 1980 during the 
course of his duties as a deputy sheriff.  Being wounded 
during a hostile encounter is a classic PTSD stressor, unlike 
many of the veteran's claimed service-related stressors.  
However, it does not appear that he reported this injury to 
his VA physicians when he initially sought treatment and 
service connection for PTSD.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for PTSD and holds that service connection 
for PTSD is not warranted.  The record simply does not 
contain credible supporting evidence that the claimed in-
service stressor occurred, as required by the governing 
regulation.  The benefit sought must therefore be denied.

An effective date earlier than June 17, 2003, for a 
20 percent disability rating for a fractured mandible

Service connection for residuals of a broken jaw was granted 
in a rating decision of December 1992.  A noncompensable 
disability rating was assigned at that time, as the RO 
determined the fracture residuals caused only slight, if any, 
displacement.  The veteran did not express disagreement with 
the rating assigned at that time and it thus became final one 
year after he was notified of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.

In September 2001, the veteran filed a claim for an increased 
rating for this disability.  The claim was denied in a May 
2002 rating decision.  The veteran filed a notice of 
disagreement in July 2002.  The RO readjudicated the claim 
and found that the evidence reflected no more than slight 
displacement of the mandible with little loss or jaw motion 
or masticatory function.  A Statement of the Case continuing 
the denial was issued in May 2003 and the veteran filed a 
substantive appeal in June 2003.  In his appeal, he merely 
contended that he deserved compensation for the injury; he 
did not provide any details as to how he felt the fracture 
residuals caused him impairment.

The veteran underwent a VA dental examination on June 17, 
2003.  According to the report, he had no difficulty speaking 
but did report difficulty chewing.  He had many missing 
teeth, and generalized moderate to severe periodontal 
disease.  He had bilateral temporomandibular jaw dysfunction 
with pronounced popping in the left and right joints.  Range 
of motion testing yielded a maximum opening of 35mm, left 
lateral motion of 12mm, right lateral motion of 10mm, and 
protrusive motion of 8mm.  There was no radiographic or 
clinical evidence of a malunion or nonunion of the jaw in the 
mandibular left region, where the fracture had occurred.  The 
examiner rendered a diagnosis of "right and left 
temporomandibular joint disc displacement which could have 
resulted from the trauma to the left mandible."  

The RO again reviewed the claim in August 2003 and awarded a 
20 percent disability rating based upon the results shown in 
the June 2003 examination.  An effective date of June 17, 
2003, was awarded, as that date represented the first and 
earliest, evidence of impairment related to the fracture 
residuals.  The veteran then submitted a notice of 
disagreement, as to the effective date assigned, in a 
September 2003 statement.  He did not provide a rationale for 
why he felt an earlier effective date was warranted, he 
simply stated, "I am in disagreement with the effective 
date."

At this point, the RO took an unusual step, and issued an 
October 2004 Statement of the Case in which the issue was 
characterized as whether the assignment of the June 17, 2003, 
effective date was clearly and unmistakably erroneous.  In 
the body of the statement of the case, the adjudicator 
asserted that "A claim of an earlier effective date is a 
claim of error and must be addressed pursuant to the 
procedures governing clear and unmistakable error."  No 
explanation for this unique legal interpretation was 
provided; however, ever since that point, the claim has been 
characterized as one involving clear and unmistakable error, 
rather than a simple effective date claim.  

The Board holds that this legal posture is simply incorrect.  
The veteran filed a timely notice of disagreement with the 
effective date assigned to the award of a 20 percent 
disability rating, and there is no aspect of this claim 
whatsoever which should trigger the application of the much 
higher, tougher legal standard of clear and unmistakable 
error.  All that is required is a review of the effective 
date, with application of the laws and regulations governing 
the assignment of effective dates to the facts of the 
veteran's case.  

In many cases, this situation would require a remand, to 
allow the RO to review the effective date using the proper 
legal standard in the first instance.  However, careful 
review of the file shows that following the initial October 
Statement of the Case, the RO did, in fact, perform such a 
review, although the issue was still incorrectly phrased as 
involving clear and unmistakable error.  Following a hearing 
at the RO in December 2006, where the veteran testified that 
he believed his disability rating should have been awarded 
back in 1992 when service connection was first granted, the 
hearing officer performed a de novo review of the effective 
date issue.  The hearing officer essentially concluded that 
because no evidence tending to show the existence of a 
compensable disability prior to the June 2003 VA examination 
had been submitted, therefore an effective date earlier than 
June 2003 was not warranted.  This analysis is a classic 
effective date analysis rather than an error analysis.  Thus, 
the Board finds that the RO has, in fact, performed an 
initial review of the matter utilizing the proper standard of 
review.  In conjunction with the fact that the veteran was 
provided with the substance of the regulations governing 
effective dates in the October 2004 Statement of the Case, 
the Board finds that no prejudice will accrue to the veteran 
by our review of the matter, using the appropriate legal 
standard, at this point.  We have therefore recharacterized 
the issue, as reflected on the title page of this decision, 
to best represent the proper legal posture.

In general, the effective date of an award of VA benefits is 
based on the filing of a claim for such benefits, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.151, 3.400.  See Wells v. Derwinski, 
3 Vet. App. 307 (1992).  Benefits are generally awarded based 
on the date of receipt of the claim.  38 C.F.R. §§ 3.1(r), 
3.400.

With regard to the effective date assigned to increased 
disability compensation ratings, governing regulation 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise the effective date will be the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  As the rating 
schedule does not provide a specific rating code for the 
evaluation of residuals of a fractured mandible, the 
veteran's disability is rated by analogy using the criteria 
set forth in 38 C.F.R. § 4.150, Diagnostic Code 9905, which 
provides for disabilities which cause limited motion of the 
temporomandibular joint.  Under these criteria, limitation of 
inter-incisal range from 31 to 40mm is rated as 10 percent 
disabling, limitation from 21 to 30mm is rated as 20 percent 
disabling, limitation from 11 to 20mm is rated as 30 percent 
disabling, and limitation from 0 to 10mm is rated as 
40 percent disabling.  

In this case, the RO arrived at the 20 percent disability 
rating for the veteran's fracture residuals by combining a 
10 percent based upon the 35mm of inter-incisal motion shown 
upon the June 2003 VA examination report with an additional 
10 percent for pain on motion, which was also reflected on 
the examination report.  However, careful review of the 
veteran's medical records prior to June 2003 reveals NO 
information whatsoever as to the veteran's inter-incisal 
range despite the voluminous nature of his treatment reports.  
Furthermore, the June 2003 examination report represents the 
first point in time that a dentist, or any medical 
professional, had attributed decreased inter-incisal range of 
motion to the residuals of the mandible fracture the veteran 
suffered during service many years prior.  Thus, June 2003 is 
the first point in time when the extent of the veteran's 
disability was documented for the record and also the first 
point in time when such impairment was linked to the in-
service injury.  

As set forth above, with regard to the effective date 
assigned to increased disability compensation ratings, 
governing regulation provides that the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise the 
effective date will be the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  In this case, the veteran's claim 
for an increased rating was received on September 24, 2001.  
The earliest date as of which it is factually ascertainable 
that an increase in disability had occurred must be 
considered to be June 17, 2003, the date of the VA 
examination which supported the increase from 0 percent to 
20 percent.  Applying the guidance set forth in 38 C.F.R. 
§ 3.400(o)(2), yields the conclusion that the proper 
effective date for the increase to 20 percent is actually the 
date of the veteran's claim, September 24, 2001.  Thus, an 
earlier effective date of September 24, 2001, is warranted 
for the award of a 20 percent disability rating for residuals 
of a fractured mandible.  An effective date earlier than 
September 2001 is not warranted, however, as there was no 
active claim for the benefit prior to that date.  


ORDER

Service connection for PTSD is denied.

An effective date of September 24, 2001, for the award of a 
20 percent disability rating for residuals of a fractured 
mandible, is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

With regard to claims to reopen based upon the submission of 
new and material evidence, the Court of Appeals for Veterans 
Claims (Court) has held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA, it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Review of the veteran's claims file reveals that the veteran 
has not been informed of the unique character of evidence 
that must be presented in a new and material evidence case; 
rather the VCAA letter which was sent in August 2003 does not 
provide information of such specificity.  Therefore, a remand 
to provide adequate pre-decisional notice as to these 
elements of his claim is required.

Regarding a claim for an increased evaluation, VA must notify 
the veteran that the evidence required to substantiate the 
claim includes evidence demonstrating a worsening or increase 
in the severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
general notice that a disability rating is determined by 
application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  In this case, the veteran 
has not received written notice specifically tailored to this 
precedent as to the increased rating issues on appeal.  
Furthermore, he has not been provided with a formal letter 
informing him how the VA assigns disability ratings or 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose, ibid.  

Currently, the veteran is in receipt of a 50 percent 
disability rating for headaches, a 20 percent disability 
rating for residuals of a mandible fracture, a 10 percent 
disability rating for tinnitus, and a noncompensable 
disability rating for bilateral hearing loss.  The combined 
disability rating is 60 percent.  At this point, therefore, 
he does not meet the schedular rating criteria for a total 
disability rating based upon individual unemployability.  
However, because two active claims for increased ratings 
remain pending and are the subject of this remand, the 
combined disability rating could, at least theoretically, 
increase.  Therefore, the total disability claim must be 
adjudicated after the increased rating claims are re-visited.  

However, the Board notes several additional areas for 
evidentiary development.  As the veteran continues to avail 
himself of VA medical care, his recent VA medical records 
must be obtained, with reference to the increased rating 
claims and the total disability claim.  In particular, during 
the June 2008 hearing on appeal, the veteran made reference 
to upcoming July 2008 neurological testing that was scheduled 
to document the worsening of "his condition."  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Secondly, the veteran contends that he is, 
in fact, rendered unemployable solely due to his service-
connected disabilities.  The claims file does not currently 
contain adequate medical evidence on this matter, however.  
Because the veteran has significant nonservice-connected 
disabilities, the Board is of the opinion that a VA 
examination should be conducted to obtain a medical opinion 
as to whether he is unemployable solely on account of his 
service-connected disabilities, without regard to his 
nonservice-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with formal 
notice of the unique character of 
evidence that must be presented to 
support his attempt to reopen a 
previously-denied claim for entitlement 
to service connection for chronic 
obstructive pulmonary disease, to include 
as caused by asbestos exposure.  Also 
provide him with formal notice of the 
types of evidence which can be submitted 
to support his claims for increased 
disability ratings, as well as the 
criteria and potential alternate criteria 
under which his disabilities may be 
rated.  Allow him an appropriate period 
of time in which to respond to these 
notices. 

2.  Perform any evidentiary development 
which may become apparent based upon the 
veteran's response to the above notices. 

3.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran subsequent to 2007 for inclusion 
in the claims file.

4.  The veteran should be afforded a VA 
general medical examination to identify 
whether he is in fact rendered 
unemployable solely due to his service-
connected disabilities.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Any tests or studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner is requested 
to provide a complete rationale for all 
conclusions reached.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


